Citation Nr: 0822174	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-38 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery 
disease secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1956 
and from June 1962 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida dated in March 2003 and June 2003.  

The veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal in November 2004.  
The veteran was informed in January 2008 that he was 
scheduled for a hearing at the RO in February 2008.  The 
veteran requested that the hearing be rescheduled in a 
January 2008 statement.  The veteran was informed in April 
2008 that he was scheduled for a hearing at the RO in May 
2008.  The veteran failed to appear for the hearing.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claims based 
on the evidence of record.  38 C.F.R. § 20.704(d) (2007).  

The issue of entitlement to service connection for coronary 
artery disease secondary to diabetes mellitus being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran did not participate in combat with the enemy, and 
his claimed in-service stressors have not been sufficiently 
corroborated by credible supporting evidence.




CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for PTSD 
has been accomplished.  Through notice letters in October 
2002 and in February 2003, the veteran was notified of the 
legal criteria governing his claim and the evidence needed to 
substantiate his claim.  In the February 2003 letter, he was 
provided a PTSD questionnaire and advised that it would be 
necessary to verify that in-service stressors occurred that 
resulted in PTSD.  Hence, the Board finds that the veteran 
has received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the October 2002 letter, the veteran 
was notified that the RO was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO requested that 
the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  Additionally, 
the veteran was requested to submit evidence in support of 
his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in March 2006, January 2008, and April 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The Board notes that the veteran's service 
treatment records (STRs), to a large extent, are not 
available or associated with the claims file.  The claims 
file reflects that the veteran's service treatment records 
were destroyed in a fire at the National Personnel Records 
Center.  The veteran was informed in a November 2007 letter 
that the service treatment reports were not available and he 
was given an opportunity to submit any records in his 
possession.  A November 2007 RO Memorandum indicates the RO 
formally found that the veteran's service treatment records 
were unavailable.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant  See Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board notes that no attempt has been made to verify his 
claimed in-service stressors as he has been unable to provide 
sufficient detail about the alleged events so as to allow for 
an attempt at verification.  The Board is cognizant that the 
veteran did provide the location as to at least one attack 
that allegedly occurred at his base in 1968.  However, the 
veteran did not provide sufficient detail as to the date of 
that attack to allow VA to seek verification.  He also 
indicated that a fellow soldier was struck by a bullet during 
an attack but he failed to provide any detailed information 
including the other soldier's name in order to attempt to 
verify any such incident.  Consequently, research to seek 
verification of this event is not possible.  

The Board has also considered the possibility of obtaining a 
VA examination or medical opinion on whether the claimed PTSD 
is related to the veteran's military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.  However, as 
will be discussed in greater detail below, there is no 
evidence corroborating any claimed in-service stressor, and 
the veteran has not submitted sufficient information to allow 
VA to attempt to verify any such stressor.  Thus, even if a 
diagnosis of PTSD was made, and that diagnosis related to 
service, the criteria for an award of service connection 
would not be met.  See 38 C.F.R. § 3.304(f).  Under these 
circumstances, the Board finds that the evidence of record is 
sufficient to resolve this appeal, and, therefore, a VA 
examination or opinion is not necessary.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The available STRs document a diagnosis of situational 
reaction due to job tension in July 1968.  

Personnel records associated with the claims file reveal that 
the veteran served in the Republic of Vietnam from January 
1968 to January 1969.  For the time period relevant to the 
veteran's service in the Vietnam, the veteran's principal 
duty was a program analyst.  The veteran received the 
National Defense Service Medal, the United Nations Service 
Medal, the Vietnam Service Medal, the Good Conduct Medal, and 
the Republic of Vietnam Campaign Medal.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2003 to September 2005.  In a June 
2003 entry the veteran reported that he was sent to Vietnam 
and he did not have a workplace or work station and he was 
resentful that he was sent to a place where he did not have a 
clear mission or the means to do his job.  When questioned 
about his stressors he reported a rocket and mortar attack on 
a neighboring compound in which half the personnel were 
killed although his own unit was not directly hit.  He also 
reported an incident where he "went berserk" one night and 
was told by the military police that he was found with a 
rifle screaming for the Viet Cong to come out in the open.  
He said he began drinking to deal with his emotional 
difficulties.  The examiner indicated that the veteran 
underwent a Personality Assessment Inventory (PAI).  The 
examiner said that diagnoses such as PTSD cannot be made on 
the basis of psychological test data alone, but it should be 
noted that PAI findings are most similar to or consistent 
with those of other individuals with histories of PTSD.  The 
examiner diagnosed the veteran with chronic PTSD and noted 
that his stressors over the past year included a myocardial 
infarction and significant lifestyle changes.  An August 2003 
entry noted that while the PAI was insufficient to render a 
diagnosis solely on the basis of test data (as further 
clinical interview data would also be necessary) the data are 
clearly interpreted as consistent with the likelihood of 
post-traumatic stress syndrome (PTSS) or PTSD.  The examiner 
diagnosed the veteran with dysthymia and probable PTSD or 
PTSS.  Other entries note that the veteran was diagnosed with 
PTSD.  The PTSD diagnoses were not linked to any specific 
stressors.  

The veteran reported in a February 2003 statement that one of 
his stressors occurred when the fellow soldier was struck by 
a bullet in the calf and he tried to help stop the bleeding 
until the medics arrived.  He failed to provide the date, 
time, place, or name of the other soldier.  He also reported 
the incident whereby the barracks near his barracks were 
struck and he said he feared that his barracks were next.  He 
similarly failed to provide any detailed information of this 
attack aside from the fact that he said the attack happened 
in 1968.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

In this case the veteran's service personnel records do not 
document combat service.  Furthermore, while the veteran's 
available service treatment records document a diagnosis of 
situational reaction due to job stress, the records do not 
document treatment or findings of PTSD.  The veteran failed 
to provide specific information regarding his claimed in-
service stressors in order for the RO to attempt to verify 
the stressors.  While the VA outpatient treatment reports 
indicate that the veteran was diagnosed with PTSD, the 
examiners failed to link the PTSD diagnoses to a verified 
stressor.  Absent a diagnosis of PTSD related to a verified 
stressor, service connection must be denied.

As noted above, establishing service connection for PTSD 
requires that there be an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  Consequently, 
because no claimed in-service stressor has been verified, and 
because the veteran has been unable to provide more specific 
information to warrant additional attempts at verification, 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2007).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The veteran claims that he has coronary artery disease 
secondary to service-connected diabetes mellitus.  

The Board notes that the veteran was sent a VCAA letter 
pertaining to his secondary service connection claim in May 
2003.  Pertinent regulatory authority provides that a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  Further, when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2003 to September 2005.  The veteran 
was diagnosed with an acute anterior wall myocardial 
infarction status-post percutaneous coronary intervention in 
April 2003.  The veteran was subsequently diagnosed with 
coronary artery disease.

The RO obtained a VA medical opinion in May 2003 at which 
time the examiner diagnosed the veteran with type II diabetes 
mellitus and coronary artery disease, status post myocardial 
infarction in April 2003.  The examiner indicated that it was 
impossible to directly relate the veteran's coronary artery 
disease to his type II diabetes mellitus without resorting to 
complete speculation.  However, the VA outpatient treatment 
reports contain an entry dated in June 2003 in which a nurse 
practitioner reported that based on the Framingham Data, 
having diabetes increases the risk of coronary artery disease 
by twenty-five percent.  In light of the nurse practitioner's 
opinion, the Board finds that another VA examination is 
necessary to clarify whether or not the veteran's service-
connected disability may have aggravated his coronary artery 
disease, as contemplated by the Court's holding in Allen.  

The Board notes that, effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."

Given what appear to be substantive changes, the Board 
believes that these provisions should not be applied and 
given retroactive effect to this case.  See 38 C.F.R. § 3.310 
(effective October 10, 1006).



Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to assess whether the 
veteran's coronary artery disease 
has been cause by or made worse by 
his service-connected diabetes 
mellitus.  The claims file should be 
reviewed by the examiner as part of 
the examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to whether the 
veteran's coronary artery disease 
has been caused by or made worse by 
his service-connected diabetes 
mellitus.  A complete rationale for 
any opinions expressed, as well as a 
discussion of the medical principles 
involved, should be provided.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


